NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUL 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROGELIO MAY RUIZ,                                No.   19-15439

                Petitioner-Appellant,            D.C. No. 3:17-cv-00338-CRB

 v.
                                                 MEMORANDUM*
DAVID BAUGHMAN, Warden,

                Respondent-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Charles R. Breyer, District Judge, Presiding

                           Submitted February 12, 2020**
                             San Francisco, California

Before: GOULD and MURGUIA, Circuit Judges, and FEINERMAN,*** District
Judge.

      Rogelio Ruiz appeals the district court’s dismissal of his 28 U.S.C. § 2254

habeas corpus petition for failure to comply with the statute of limitations, 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Gary Feinerman, United States District Judge for the
Northern District of Illinois, sitting by designation.
U.S.C. § 2244(d). We have jurisdiction under 28 U.S.C. §§ 1291 and 2253, and

we affirm.

      We review de novo the district court’s decision to dismiss a § 2254 habeas

petition as untimely. See Nedds v. Calderon, 678 F.3d 777, 780 (9th Cir. 2012).

      Ruiz invokes equitable tolling to avoid dismissal on limitations grounds. To

successfully invoke equitable tolling, Ruiz must show “(1) that he has been

pursuing his rights diligently, and (2) that some extraordinary circumstance stood

in his way and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649

(2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). Moreover,

because § 2244(d) “does not permit the reinitiation of [a] [statute of] limitations

period that has ended,” Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003),

Ruiz must have qualified for at least some equitable tolling before his limitations

period was set to expire on September 18, 2008—and tolling must have accrued,

without ever expiring before a tolled deadline, for a total of 3,018 days.

      For the reasons set forth in the district court’s thorough opinion, see Ruiz v.

Baughman, Case No. 3:17-cv-00338-CRB, 2019 WL 978767, at *2–8 (N.D. Cal.

Feb. 28, 2019), Ruiz’s equitable tolling argument fails. Moreover, contrary to

Ruiz’s post-argument submission, our recent decision in Milam v. Harrington, 953
F.3d 1128 (9th Cir. 2020), does not warrant a remand for the district court to

consider whether his mental impairment was the “but-for” cause of his untimely


                                          2
petition. Unlike in Milam, where the district court “never addressed either whether

[the petitioner] was actually impaired or . . . whether that impairment caused the

untimely federal filing,” id. at 1133, the district court here fully considered Ruiz’s

mental impairment argument and correctly found it wanting. See Ruiz, 2019 WL
978767, at *6–7.

      AFFIRMED.




                                           3